Citation Nr: 0425441	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2003, the issues of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a left knee disability 
and to reopen a claim for a right knee disability were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, for additional development.  

The Board also remanded the issue of entitlement to a 
compensable rating for bilateral pes planus.  A June 2004 
rating decision granted the veteran a 50 percent evaluation 
for that disability, effective in July 2002.  This rating is 
the maximum schedular evaluation.  The veteran has not 
disagreed with the effective date.  A statement from the 
veteran's representative in lieu of a VA Form 646 does not 
address this issue.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the sole issues before the Board on appeal are 
whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disability and to reopen a claim for entitlement to service 
connection for a right knee disability.

The Board notes that the report of a June 2004 VA examination 
reasonably raises an issue of entitlement to service 
connection for a bilateral knee disability, secondary to 
service-connected bilateral pes planus.  As the RO has not 
developed or adjudicated a claim  of secondary service 
connection for a bilateral knee disability (38 C.F.R. 
§ 3.310(a)), the matter is referred to the RO for appropriate 
action.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record indicates that additional 
development is required.

The appellant filed his claim before the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  As a result, compliance is 
required with the notice and duty to assist provisions 
contained in the law with regard to this claim.  

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  The revised 
regulations provide a limited duty to assist in applications 
to reopen a previously and finally denied claim, requiring VA 
to request existing records from Federal agency or non-
Federal agency sources when sufficient information to 
identify and locate such records is provided.  38 C.F.R. § 
3.159(c)(1), (c)(2), and (c)(3).

During a June 2004 VA examination, the veteran reported that 
he had been unemployed since 2001, and received benefits from 
the Social Security Administration (SSA) due to disabilities 
of his feet and knees.  The claims file does not include any 
copy of a determination from the SSA or any corresponding 
medical records.  The importance of such records is 
heightened by the fact that during a February 2001 VA 
examination the veteran referred to a recent left knee 
worker's compensation injury.  See 38 U.S.C.A. §§ 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2) (2003); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Martin v. Brown, 4 Vet. 
App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well).

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the SSA and 
request a copy of any determination of 
the veteran's entitlement to disability 
benefits, and all evidence, to include 
medical and employment records, upon 
which any decision was based.

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
appellant's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

3.  Thereafter, the RO should 
readjudicate the veteran's application to 
reopen a claim for service connection for 
a disability of the left knee and a 
disability of the right knee.  If any 
part of the decision is adverse to the 
appellant, he and his representative 
should be provided an SSOC and a 
reasonable period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




